Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

This is a response to the amendment filed on 12/3/20.  The applicant argument regarding 35 U.S.C. 101, Double Patenting and Lui et al. is not persuasive; therefore, all the rejections based on 35 U.S.C. 101, Double Patenting and Lui et al. is retained and repeated for the following reasons.

Summary of claims

Claims 1-20 are pending.

Claims 1-20 are rejected.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more ("2014 Interim Guidance on Patent Subject Matter Eligibility," 79 Fed. reg. 74618 (Dec. 16, 2014), which supplements the "Preliminary Examination Instructions in view of the Supreme Court Decision in Alice Corporation Ply. Ltd. v. CLS Bank International, et al.," Memorandum to the Examining Corps, June 25, 2014. See also DDR Holdings, LLC v. Hotels.com, L.P. (Fed. Cir. Dec. 5, 2014) and Content Extraction v. Wells Fargo Bank (Fed. Cir. Dec. 23, 2014)).

The courts found concepts relating to “comparing information regarding a sample or test subject to a control or target data …collecting and comparing know information … obtaining and comparing intangible data …comparing new and stored information and using rules to identify options ” as an abstract idea. Furthermore, abstract ideas are also “…an 

The additional elements when considered both individually and as a combination do not amount to significantly more than the abstract idea because the additional elements cause the computing system to perform the evaluating steps. Generic computing system/module performing generic computing functions, without an inventive concept, do not amount to significantly more than the abstract idea. Different type of code does not impose meaningful limitations or render the idea less abstract.  Looking at the elements as a combination does not add anything more than the elements analyzed individually.  Therefore, the claim does not amount to significantly more than the abstract idea itself.  The claims are not patent eligible. 

Claims 2-9, 11-16 and 18-20 are likewise rejected.




Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 10466586.  Although the conflicting claims are not identical, they are not patentably distinct from each other.

As claim 1-20, the scope of the claimed limitation of the instant application is essentially the same as claimed limitations of claim 1-20 of U.S. Patent No. 10466586.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-20 rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lui et al. (US Pub. 9372957).

As to claims 1 the prior art teach a method, comprising: 

receiving a mask layout (see fig 2 col. 7 lines 25-42); 

developing a two-dimensional kernel, the developing includes: receiving a mask layout sample having a non-Manhattan pattern (see fig 2-4 col. 7 lines 43 to col. 8 lines 28; especially, Lui et al. teach developing a two-dimensional kernel, the developing includes: receiving a mask layout sample having a non-Manhattan pattern as fig 2-4 col. 7 lines 55 to col. 8 lines 20); 

identifying a set of pattern edges of the non-Manhattan pattern and an orientation angle for each pattern edge (see fig 2-6 col. 8 lines 30 to col. 9 lines 60; Lui et al. teach identifying a set of pattern edges of the non-Manhattan pattern and an orientation angle for each pattern edge as fig 2-6 col. 8 lines 50 to col. 9 lines 50); 

generating the two-dimensional kernel as a function independent of the orientation angle for each pattern edge by regressing a difference between a thin mask near field for the mask layout sample and a rigorous near field for the mask layout sample (see fig 3-7 col. 8 lines 40 to col. 10 lines 40; Lui et al. teach generating the two-dimensional kernel as a function independent of the orientation angle for each pattern edge by regressing a difference between a thin mask near field for the mask layout sample and a rigorous near field for the mask layout sample as fig 3-7 col. 8 lines 55 to col. 10 lines 20); 



evaluating a simulated device layout based at least in part on the correction field against a design rule (see fig 2-6col. 8 lines 10-67 and background; Lui et al. teach evaluating a simulated device layout based at least in part on the correction field against a design rule as fig 2-6 col. 8 lines 15-60 and background); 

refining the mask layout based on the evaluation (see fig 2-8 col. 12 lines 38 to col. 13 lines 50 and summary; Lui et al. teach refining the mask layout based on the evaluation as fig 2-8 col. 12 lines 45 to col. 13 lines 40 and summary); 

and fabricating a wafer using a mask with the refined mask layout (see fig 2-4 and 6-9 col. 11 lines 10 to col. 12 lines 35; Lui et al. teach fabricating a wafer using a mask with the refined mask layout (see fig 2-4 and 6-9 col. 11 lines 20 to col. 12 lines 25).

As to claim 2 the prior art teach wherein the identifying includes taking a gradient of the non-Manhattan pattern (see fig 2-6 col. 8 lines 40 to col. 9 lines 20 and background).

As to claim 3, the prior art teach wherein the generating includes describing the two-dimensional kernel using polar coordinates (see fig 2-4 col. 7 lines 35 to col. 8 lines 15).

As to claim 4 the prior art teaches wherein the generating includes generating the two-dimensional kernel as a function/(r, 0) of a radial coordinate r and an angular coordinate 9, the function/(r, 9) expressed as a sum of terms including at least ho (r) and hi (r) e10 (see fig 2-4 and 6-10 col. 10 lines 60 to col. 11 lines 65).

As to claim 5 the prior art teaches wherein the applying includes: 

identifying a set of layout edges of the mask layout and an edge orientation angle for each layout edge (see fig 3-7 col. 9 lines 10 to col. 10 lines 20); 

and applying the two-dimensional kernel based on the edge orientation angles for layout edges of the mask layout (see fig 3-7 col. 9 lines 50 to col. 10 lines 55).

As to claim 6 the prior art teaches wherein the correction field includes modified two-dimensional kernel for each layout edge, the modified two-dimensional kernel including the two-dimensional kernel convolved with a function of the edge orientation angle (see fig 4-8 col. 9 lines 60 to col. 11 lines 15).

As to claim 7 the prior art teaches wherein: the two-dimensional kernel includes components ho (r) and hi (r) e10, r being a radial coordinate, and 0 being an angular coordinate, and the modified two-dimensional kernel for a layout edge having an edge orientation angle cp includes ho (r) and hi (r) e10 e"1 (see fig 2-4 and 6-10 col. 11 lines 10 to col. 12 lines 30)

As to claim 8 the prior art teach further comprising processing the mask layout, the processing including performing rasterization or anti-aliasing filtering to the mask layout, wherein the two-dimensional kernel is applied to the processed mask layout (see fig 3-7 col. 8 lines 20 to col. 9 lines 15).

As to claim 9 the prior art teach further comprising: 

applying a thin mask model to the mask layout (see fig 2-4 col. 7 lines 10-62); 

modifying the thin mask model with the two-dimensional kernel to obtain a near field; applying an optical model to the near field to obtain an aerial image on a wafer (see fig 2-4 col.s 7 lines 35 to col. 8 lines 30); 

and applying a resist model to the aerial image to obtain the simulated device layout on the wafer (see fig 2-6 col. 8 lines 18 to col. 9 lines 20).

As to claim 10, the prior art teach a method, comprising: 

receiving a mask layout (see fig 2 col. 7 lines 25-42);
 

developing a two-dimensional kernel based on a set of mask layout samples, the developing includes: building an orientation map for each mask layout sample, and generating the two-dimensional kernel according to the orientation map (see fig 2-4 col. 7 lines 50 to col. 8 lines 40); 

applying the two-dimensional kernel to the mask layout to obtain a correction field for the mask layout (see fig 3-7 col. 8 lines 60 to col. 9 lines 65); 

and obtaining a final resist image of the mask layout based at least in part on the correction field (see fig 3-7 col. 9 lines 40 to col. 10 lines 45 and background); 

evaluating the final resist image against a design rule (see fig 3-7 col. 9 lines 50 to col. 10 lines 65); 

refining the mask layout based on the evaluation (see fig 2-8 col. 12 lines 38 to col. 13 lines 30 and summary); 


 
As to claim 11 the prior art teaches wherein the building of the orientation map includes identifying an edge for each mask layout sample, and identifying an orientation angle associated with each edge (see fig 2-4 col. 7 lines 10-67 and background).

As to claim 12 the prior art teaches wherein the mask layout contains a non-Manhattan pattern, and wherein the generating, the applying, the obtaining, the evaluating, and the refining are performed using the non-Manhattan pattern (see fig 2-4 col. 7 lines 43 to col. 8 lines 28).

As to claim 13 the prior art teaches  wherein the generating of the two-dimensional kernel according to the orientation map includes: 

applying a thin mask model to each mask layout sample of the set of mask layout samples to obtain a thin mask near field for each mask layout sample (see fig 2-4 col. 7 lines 40 to col. 8 lines 20); 

computing a rigorous near field for each mask layout sample (see fig 2-4 col. 8 lines 15 to col. 9 lines 10); 



and regressing the difference against the orientation map for each mask layout sample (see fig 2-8 col. 9 lines 35 to col. 10 lines 50).

As to claim 14 the prior art teaches wherein the applying includes identifying an edge of the mask layout and an orientation angle of the edge by taking a gradient of the mask layout(see fig 2-6col. 8 lines 10-67 and background).

As to claim 15 the prior art teaches wherein the applying includes rotating the two-dimension kernel according to an orientation angle of an edge of the mask layout (see fig 3-7 col. 8 lines 40 to col. 9 lines 30).

As to claim 16 the prior art teaches wherein the two-dimension kernel includes ho (r) + hi (r) e10, and the correction field includes ho (r) + hi (r) e10 e"1 (see fig 2-4 and 6-10 col. 10 lines 60 to col. 11 lines 65).
 

As to claim 17 the prior art teaches A method, comprising: 



receiving a mask layout, the mask layout containing a non-Manhattan pattern (see fig 2-4 col. 7 lines 43 to col. 8 lines 28); 

identifying a set of edges of the non-Manhattan pattern and an orientation angle for each edge of the set of edges (see fig 2-4 col. 7 lines 55 to col. 8 lines 45); 

applying the two-dimensional kernel to each edge having an orientation angle  to obtain a correction field for the non-Manhattan pattern represented by a modified kernel, wherein the modified kernel includes e" obtaining a final resist image of the mask layout based at least in part on the correction field (see fig 3-7 col. 9 lines 30 to col. 10 lines 50); 

evaluating the final resist image against a design rule (see fig 3-7 col. 9 lines 50 to col. 10 lines 65); 

refining the mask layout based on the evaluation (see fig 2-8 col. 12 lines 38 to col. 13 lines 30 and summary); 

and fabricating a wafer using a mask with the refined mask layout (see fig 2-4 and 6-9 col. 11 lines 10 to col. 12 lines 35).

As to claim 18 the prior art teach wherein the generating includes building an orientation map for each of the set of processed pre-selected mask layout samples (see fig 3-7 col. 8 lines 60 to col. 9 lines 45).

As to claim 19 the prior art teach wherein the generating includes performing a Fast Fourier Transform (FFT) process to patterns of the set of processed pre-selected mask layout samples (see fig 3-7 col. 8 lines 30 to col. 9 lines 35 and background).

As to claim 20, the prior art teach wherein the generating includes generating the two-dimensional kernel independent of an orientation angle of patterns of the set of processed preselected mask layout samples (see fig 2-4 and 6-9 col. 9 lines 30 to col. 10 lines 45).

Remarks

Applicant’s response and remarks filed on 12/3/20 have been carefully reviewed. Applicant’s arguments have been fully considered but they are not persuasive. Key argument and their response related to the claims are listed as below:

Applicant contends that Lui et al. do not describe “developing a two-dimensional kernel, the developing includes: receiving a mask layout sample having a non-Manhattan pattern” probes as claimed, Examiner respectfully disagrees.   The prior art Lui et al. (US Pub. 9372957) 

Applicant contends that Lui et al. do not describe “identifying a set of pattern edges of the non-Manhattan pattern and an orientation angle for each pattern edge” probes as claimed, Examiner respectfully disagrees.   The prior art Lui et al. (US Pub. 9372957) do teach identifying a set of pattern edges of the non-Manhattan pattern and an orientation angle for each pattern edge (see fig 2-6 col. 8 lines 30 to col. 9 lines 60; Lui et al. teach identifying a set of pattern edges of the non-Manhattan pattern and an orientation angle for each pattern edge as fig 2-6 col. 8 lines 50 to col. 9 lines 50).

Applicant contends that Lui et al. do not describe “generating the two-dimensional kernel as a function independent of the orientation angle for each pattern edge by regressing a difference between a thin mask near field for the mask layout sample and a rigorous near field for the mask layout sample” probes as claimed, Examiner respectfully disagrees.   The prior art Lui et al. (US Pub. 9372957) do teach generating the two-dimensional kernel as a function independent of the orientation angle for each pattern edge by regressing a difference between a thin mask near field for the mask layout sample and a rigorous near field for the mask layout sample (see fig 3-7 col. 8 lines 40 to col. 10 lines 40; Lui et al. teach generating the two-dimensional kernel as a function independent of the orientation angle for each pattern edge by 

Applicant contends that Lui et al. do not describe “applying the two-dimensional kernel to the mask layout to obtain a correction field for the mask layout” probes as claimed, Examiner respectfully disagrees.   The prior art Lui et al. (US Pub. 9372957) do teach applying the two-dimensional kernel to the mask layout to obtain a correction field for the mask layout (see fig 3-7 col. 9 lines 20 to col. 10 lines 55; Lui et al. teach applying the two-dimensional kernel to the mask layout to obtain a correction field for the mask layout as fig 3-7 col. 9 lines 35 to col. 10 lines 30).

Applicant contends that Lui et al. do not describe “evaluating a simulated device layout based at least in part on the correction field against a design rule” probes as claimed, Examiner respectfully disagrees.   The prior art Lui et al. (US Pub. 9372957) do teach evaluating a simulated device layout based at least in part on the correction field against a design rule (see fig 2-6col. 8 lines 10-67 and background; Lui et al. teach evaluating a simulated device layout based at least in part on the correction field against a design rule as fig 2-6 col. 8 lines 15-60 and background)

Applicant contends that Lui et al. do not describe “refining the mask layout based on the evaluation” probes as claimed, Examiner respectfully disagrees.   The prior art Lui et al. (US Pub. 9372957) do teach refining the mask layout based on the evaluation (see fig 2-8 col. 12 lines 38 

Applicant contends that Lui et al. do not describe “fabricating a wafer using a mask with the refined mask layout” probes as claimed, Examiner respectfully disagrees.   The prior art Lui et al. (US Pub. 9372957) do teach fabricating a wafer using a mask with the refined mask layout (see fig 2-4 and 6-9 col. 11 lines 10 to col. 12 lines 35; Lui et al. teach fabricating a wafer using a mask with the refined mask layout (see fig 2-4 and 6-9 col. 11 lines 20 to col. 12 lines 25).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH C TAT whose telephone number is 571-272-1908.  The examiner can normally be reached on flex 7:00Am-8PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/BINH C TAT/Primary Examiner, Art Unit 2851